DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 08/17/2020.
Claims 1, 3, 22, 27, 34 and 37 are amended. Claim 2 has been newly canceled and claim 38 has been newly added.

Claims 1, 3, 4, 6, 8, 10, 11, 22, 23, 25, 27-32, 34 and 36-38 are currently pending.

Claims 22, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/06/2017.
Claims 1, 3, 4, 6, 8, 10, 11, 27-32, 34, and 36-38 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Drawings
The drawings were received on 08/17/2020.  These drawings are acceptable.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Amended claim 27 refers to implants with “a blood vessel with an inner circumference of between 70-100 microns”.
Applicant’s disclosure only provides support for grafts composed of specific cell types/combinations endothelial cells and fibroblasts (EC/Fib), only myoblasts (Myo) or endothelial cells, fibroblasts and myoblasts (EC/Fib/Myo) with a circumference of 10-100 mm as depicted in Figures 5E and 5G. Applicant does not have support for the grafts composed of endothelial cell/myoblast/mesenchymal cell as recited by claim 27 which still requires one of the cell combinations of claim 1.

Amended claim 34 is drawn to the implant of claim 1 and further includes wherein the implant is characterized by an ultimate tensile strength of at least 50 kilopascals (kPa).
Applicant’s disclosure only provides support for wherein the ultimate tensile strength of the implant comprising specific cell types of EC/Fib, only Myo and EC/Fib/Myo is 50-100 kPa (Figure 6 D). Applicant’s disclosure does not include any ultimate tensile strength for an implant comprising endothelial cell/myoblast/mesenchymal cell nor any values above 100 kPa.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6, 11, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2007/0299508-previously cited) as evidenced by Huang et al (Tissue Engineering 2010).
Amended claim 1 is drawn to an implant comprising (a) an engineered tissue; and (b) a vasculature comprising a vein and an artery, wherein the engineered tissue comprises a wrappable inorganic porous scaffold embedded with and an endothelial cell, or a myoblast and a fibroblast, wherein the porous scaffold is wrapped around the vasculature, said vasculature feeds the cells and said engineered tissue comprises a blood vessel with an inner circumference of between 40-100 micrometers (µm).
The limitation of “wherein the porous scaffold is wrapped around the vasculature” is a product by process limitation. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Therefore as long as a cell-embedded porous scaffold surrounds vasculature of the implant the claim limitations are deemed to be met. Applicant has disclosed in the specification at page 10 that “engineered tissue” is a “tissue scaffold” and that these terms are interchangeable. Applicant has also indicated that the engineered tissue comprises a porous scaffold embedded with cells (page 2 para 5, page 3 para 6-7).

Regarding claim 1, Morrison discloses a vascularized tissue formed by enclosing a vascular pedicle within a chamber combined with matrix and cells and allowed to incubate for a sufficient time to form the vascularized tissue implant (page 2 para 17, 28, page 3 para 34-40). The cells are taught to include endothelial cells, fibroblasts, myoblasts, mesenchymal stem cells, adipocytes and other cells (page 3 para 35, pages 4-5 para 53). Also Morrison discloses that the implant has a functional circulatory system that supplies nutrients and/or oxygen to nearby tissue (feeding the cells) (page 4 para 48, page 6 para 81). The additional matrix is taught to surround the vascular pedicle and is thus wrapped around it (page 3 para 40) and may include materials such as polylactic-polyglycolic acid variants (PLGA) (page 4 para 49) and porous PLGA sponges for support of cell and vascular ingrowth (page 6 para 76). 
Morrison discloses wherein the phrase “vascular pedicle” is described as referring to an arrangement of blood vessels that comprises an artery taking blood to the site of the construct and a vein carrying it away, preferably an arterio-venous (AV) loop or shunt (page 4 para 47).The vascular pedicle specifically includes a configuration with an artery and a vein (page 3 para 31).
Regarding claim 3, Morrison teach wherein the cells include myoblasts (page 3 para 35, pages 4-5 para 53).
Regarding claim 6, Morrison teach wherein the implant’s volume is varied and can be 10-12 ml in a rabbit or up to 100 ml for a human (10-12 cm3 or up to 100 cm3) (page 8 para 108).
Regarding claim 11, Morrison describe wherein the extracellular matrix added to the sponge scaffold (porous scaffold) includes fibrin or fibronectin (page 4 para 50).
Regarding claim 28, Morrison teach wherein the porous scaffold is a sponge (page 4 para 50, page 6 para 76).
Regarding claim 29, Morrison teach wherein an additional matrix is taught to surround the vascular pedicle and is thus wrapped around it (page 3 para 40) and may include materials such as polylactic-polyglycolic acid variants (PLGA) (page 4 para 49) and porous PLGA sponges for support of cell and vascular ingrowth (page 6 para 76). This porous scaffold is not depicted as a sheet in the embodiments, but a matrix in the shape of a sheet is indicated as known in the prior art for support for a similar structure (page 1 para 13) and thus an obvious option.
Regarding claim 30, Morrison teach wherein the cells include endothelial cells, fibroblasts and myoblasts (page 3 para 35, pages 4-5 para 53). Pieces of tissue are also indicated as suitable for use (page 3 para 34, para 38) and this suggests that different cell types known to be found together in in vivo tissue can be used in combination.
The specific combination of features claimed is disclosed within the broad genera of cell types, matrix materials and potential volumes taught by Morrison, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of cell types, matrix materials and potential volumes from within the disclosure of Morrison to arrive at implant compositions “yielding no more than one would expect from such an arrangement”. 
While Morrison is silent regarding the circumference of the blood vessels comprised within the engineered tissue as required by claims 1 and 27, the obvious combination of the claimed structural features is deemed to inherently provide a 
Therefore the teaching of Morrison et al renders obvious Applicant’s invention as claimed.


Claims 1, 3-4, 8, 10, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2007/0299508-previously cited) as evidenced by Huang et al (Tissue Engineering 2010) as applied to claims 1, 3, 6, 11, and 27-30 above and further in view of Levenberg et al (hereinafter Levenberg) (US 2006/0198827).
Regarding claims 1, 3 and 30-31, Morrison does not specifically describe the selection of specific cell type combinations embedded within a porous scaffold: a combination of an endothelial cells and a cell expressing CD73 and CD105 and further a myoblast. However, Morrison does indicate that cells to be added include endothelial cells, fibroblasts, myoblasts and mesenchymal stem cells (page 3 para 35, pages 4-5 para 53) and specifically human cells (page 4 para 45).Fibroblasts from human skin and mesenchymal stem cells inherently express CD73 and CD105 as evidenced by Huang et al (abstract and page 1493 column 2 last paragraph). Pieces of tissue are also indicated as suitable for use (page 3 para 34, para 38) and this suggests that different cell types known to be found together in in vivo tissue can be used in combination.

One of ordinary skill in the art would have been motivated to include endothelial cells, myoblasts and fibroblasts in the implant of Morrison in the ratios described by Levenberg because Levenberg teach that this cell combination is desirable and beneficial for an engineered, vascularized muscle tissue useful for the repair of damaged tissue such as abdominal wall defects. One of ordinary skill in the art would have had a reasonable expectation of success because both Morrison and Levenberg are directed to producing vascularized tissue constructs and Morrison also indicates that endothelial cells, myoblasts and fibroblasts are suitable and beneficial for use as well.
Regarding claim 4, Morrison teaches the use of PLGA sponges as scaffolds as well as combining PLGA with other matrices (page 4 para 50) and also using polylactic acid as an alternative to PLGA for the chamber material (page 8 para 103), but does not specifically describe a sponge scaffold comprising both PLLA and PLGA.
Levenberg teach an engineered, vascularized muscle tissue that contains endothelial cells, myoblasts and fibroblasts (page 2 para 16, claims 1, 8 and 13) and 
One of ordinary skill in the art would have been motivated to use a porous scaffold of PLLA and PLGA in the implant of Morrison because Levenberg teach that this is a suitable and beneficial scaffold for the making of a vascularized tissue construct and Morrison is also directed to making a vascularized tissue as well. One of ordinary skill in the art would have had a reasonable expectation of success because both Morrison and Levenberg are directed to producing vascularized tissue constructs with the same cell types for repair of damaged tissue and Morrison indicates that PLGA can be combined with other matrices.
Regarding claims 8 and 10, Morrison teach wherein the porous scaffold is a sponge (page 4 para 50, page 6 para 76), but are silent with regard to the dimensions of the pores and the porosity of the porous scaffold.
Levenberg additionally teach wherein a pore size of 225-500 microns and porosity of 93% are suitable for a porous scaffold composed of PLLA and PLGA as this will allow for cells to attach and grow to form a mechanically stable cellular implant (page 5 para 39 and page 7 para 53).
One of ordinary skill in the art would have been motivated to select a pore size of 225-500 microns (with the claimed range) and a 93% porosity for the porous scaffold (at least 85%) because Levenberg teach that a suitable porosity for a scaffold supporting an engineered, vascularized muscle tissue that contains endothelial cells, myoblasts and fibroblasts is 93% porosity.One of ordinary skill in the art would have had a reasonable expectation of success because both Morrison and Levenberg are directed 
Therefore the combined teachings of Morrison et al and Levenberg et al render obvious Applicant’s invention as claimed.


Claims 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2007/0299508-previously cited) as evidenced by Huang et al (Tissue Engineering 2010) as applied to claims 1, 3, 6, 11, and 27-30 above and further in view of Ling (US 2013/0030548).
Regarding claims 32 and 36, Morrison does not specifically describe the selection of a combination of an endothelial cells and mesenchymal stem cells nor their ratio. However, Morrison teach wherein the cells used in their method include endothelial cells and mesenchymal stem cells (page 3 para 35, pages 4-5 para 53). Pieces of tissue are also indicated as suitable for use (page 3 para 34, para 38) and this suggests that different cell types known to be found together in in vivo tissue can be used in combination.
Ling teaches engineered tissue implants that comprise endothelial cells and mesenchymal stem cells (page 3 para 11-13). A suitable ratio for the endothelial cells and MSCs is indicated to be 4:1 (page 5 para 66).
One of ordinary skill in the art would have been motivated to include endothelial cells and mesenchymal stem cells in the implant of Morrison because Ling teaches that this cell combination is desirable and beneficial for an engineered, vascularized muscle, 
The selection of specific cell concentrations and ratios clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations. One of ordinary skill in the art would have had a reasonable expectation of success because Ling provide the ratio of 4:1 as a starting point for optimization.
Therefore the combined teachings of Morrison et al and Ling render obvious Applicant’s invention as claimed.


Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2007/0299508-previously cited) as evidenced by Huang et al (Tissue Engineering 2010) and in view of Ling (US 2013/0030548) as applied to claims 1, 3, 6, 11, and 27-30 above and further in view of Ahlfors (US 8043614).
Regarding claim 34, the combined teachings of Morrison and Ling render obvious Applicant’s invention as described above, but are silent with regard to the ultimate tensile strength of the implant.
Ahlfors teaches an invention that is drawn to a strong cell-produced living tissue equivalent (LTE) comprising cells and ECM produced by the cells (cell-derived matrix, CDM) (column 2 lines 15-20). These constructs are taught to be suitable for use as implants for the repair of damaged tissue (column 2 lines 56-67, column 3 lines 4-13). The cells included are endothelial cells, myoblasts, stromal cells and mesenchymal cells (column 4 lines 46-57). A preferred ultimate tensile strength of the construct is indicated to be at least 200 kilopascals (column 38 claim 4). A high mechanical integrity is indicated to allow the cell derived matrices to retain their structural integrity longer under in vivo conditions and is suggested to be an attractive alternative to the use of fibrin gels, collagen gels and even native tissues (column 37 lines 23-31).
One of ordinary skill in the art would have been motivated to use a matrix with an ultimate tensile strength of at least 200 kPa in the implant of Morrison because Ahlfors suggests that matrices with this level of tensile strength will provide the benefit of a higher mechanical integrity that will allow the matrices to retain their structural integrity longer under in vivo conditions. One of ordinary skill in the art would have had a reasonable expectation of success because Morrison, Ling and Ahlfors are both drawn to implants comprising endothelial cells and mesenchymal cells.
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 8, 10, 11 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,663,626 in view of Morrison et al (US 2007/0299508-previously cited) and Levenberg et al (US 2006/0198827).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a method of making of making a vascularized construct comprising endothelial cells and fibroblasts (fibroblasts are cells that inherently express CD73 and CD105) seeded on a porous scaffold with pore diameters between 300 µm to 800 µm.

Morrison discloses a vascularized tissue formed by enclosing a vascular pedicle within a chamber combined with matrix and cells and allowed to incubate for a sufficient time to form the vascularized tissue implant (page2 para 17, 28, page 3 para 34-40). The cells are taught to include endothelial cells, fibroblasts, myoblasts, mesenchymal stem cells, adipocytes and other cells (page 3 para 35, pages 4-5 para 53).Also Morrison discloses that the implant has a functional circulatory system that supplies nutrients and/or oxygen to nearby tissue (feeding the cells) (page 4 para 48, page 6 para 81). The additional matrix is taught to surround the vascular pedicle and is thus wrapped around it (page 3 para 40) and may include materials such as polylactic-polyglycolic acid variants (PLGA) (page 4 para 49) and porous PLGA sponges for support of cell and vascular ingrowth (page 6 para 76). 
Morrison discloses wherein the phrase “vascular pedicle” is described as referring to an arrangement of blood vessels that comprises an artery taking blood to the site of the construct and a vein carrying it away, preferably an arterio-venous (AV) loop or shunt (page 4 para 47).The vascular pedicle specifically includes a configuration with an artery and a vein (page 3 para 31).
Levenberg teach an engineered, vascularized muscle tissue that contains endothelial cells, myoblasts and fibroblasts (page 2 para 16, claims 1, 8 and 13). The 
One of ordinary skill in the art would have been motivated to include wherein the vasculature is surrounded by the tissue scaffold (embedded), wherein the porous scaffold comprises PLLA and PLGA, wherein the vasculature comprises an autologous vein and an autologous artery, wherein the porosity of the scaffold is at least 85% and wherein the scaffold comprises fibrin or fibronectin because either Morrison or Levenberg teach and suggest that these are suitable and desirable features to include in a vascularized tissue construct containing a porous scaffold. One of ordinary skill in the art would have had a reasonable expectation of success because the patent, Morrison and Levenberg are all directed to producing a vascularized tissue construct using endothelial cells and fibroblasts.
While Morrison is silent regarding the circumference of the blood vessels comprised within the engineered tissue as required by claims 1 and 27, the obvious combination of the claimed structural features is deemed to inherently provide a circumference range within Applicant’s claimed range, baring evidence from Applicant to the contrary (i.e. such that this feature is provided from a step in their production method that is not carried out by Morrison).
.

Claims 1, 4, 8, 10, 11 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,861,663 in view of Morrison et al (US 2007/0299508-previously cited) and Levenberg et al (US 2006/0198827)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a composition comprising a porous sponge comprising PLLA and PLGA with pores having a diameter from 212 to 600 microns, endothelial cells and fibroblasts, vasculature formed within the porous sponge, with a porosity of 93% and wherein the porous sponge is coated with fibronectin.
The claims of the patent do not include wherein the scaffold is wrapped around the vasculature or wherein the vasculature comprises a vein and an artery.
Morrison discloses a vascularized tissue formed by enclosing a vascular pedicle within a chamber combined with matrix and cells and allowed to incubate for a sufficient time to form the vascularized tissue implant (page2 para 17, 28, page 3 para 34-40). The cells are taught to include endothelial cells, fibroblasts, myoblasts, mesenchymal stem cells, adipocytes and other cells (page 3 para 35, pages 4-5 para 53).Also Morrison discloses that the implant has a functional circulatory system that supplies nutrients and/or oxygen to nearby tissue (feeding the cells) (page 4 para 48, page 6 para 81). The additional matrix is taught to surround the vascular pedicle and is thus 
Morrison discloses wherein the phrase “vascular pedicle” is described as referring to an arrangement of blood vessels that comprises an artery taking blood to the site of the construct and a vein carrying it away, preferably an arterio-venous (AV) loop or shunt (page 4 para 47).The vascular pedicle specifically includes a configuration with an artery and a vein (page 3 para 31).
Levenberg teach an engineered, vascularized muscle tissue that contains endothelial cells, myoblasts and fibroblasts (page 2 para 16, claims 1, 8 and 13). The vessels are taught to be functional (page 6 para 49) and therefore inherently feed the cells. The cells may be seeded on a porous polymer matrix (a sponge) that comprises PLLA and PLGA (page 4 para 34). Regarding claim 4, Levenberg teach that the cells may be seeded on a porous polymer matrix (a sponge) that comprises PLLA and PLGA (page 4 para 34). Regarding claims 8 and 10, Levenberg teach the claimed pore size and 93% porosity (page 6 para 53). Regarding claim 11, Levenberg teach wherein the scaffold also includes fibrin or fibrinogen (page 2 para 17-18, claims 19 and 25). 
One of ordinary skill in the art would have been motivated to include wherein the vasculature is surrounded by the tissue scaffold (embedded) and wherein the vasculature comprises a vein and an artery because either Morrison or Levenberg teach and suggest that these are suitable and desirable features to include in a vascularized tissue construct containing a porous scaffold. One of ordinary skill in the art would have had a reasonable expectation of success because the patent, Morrison and Levenberg 
While Morrison is silent regarding the circumference of the blood vessels comprised within the engineered tissue as required by claims 1 and 27, the obvious combination of the claimed structural features is deemed to inherently provide a circumference range within Applicant’s claimed range, baring evidence from Applicant to the contrary (i.e. such that this feature is provided from a step in their production method that is not carried out by Morrison).
Therefore the combined teachings of patent ‘663, Morrison et al and Levenberg et al render obvious Applicant’s invention as claimed.


Claims 1, 3-4, 8, 10, 11, 27 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-13, 15, 17, 19-21, 24-26 and 28-32  of copending Application No. 13/985388 (reference application, allowed 02/23/2021 but not yet issued) in view of Morrison et al (US 2007/0299508-previously cited) and Levenberg et al (US 2006/0198827).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to an engineered tissue construct that includes a porous scaffold (sponge), vascular cells, endothelial cells, muscle cells and fibroblasts and wherein the scaffold comprises PLLA and PLGA and fibrin and thus render obvious a vascularized engineered tissue 
The claims of the patent application do not include wherein the scaffold is wrapped around the vasculature or wherein the vasculature comprises a vein and an artery.
Morrison discloses a vascularized tissue formed by enclosing a vascular pedicle within a chamber combined with matrix and cells and allowed to incubate for a sufficient time to form the vascularized tissue implant (page2 para 17, 28, page 3 para 34-40). The cells are taught to include endothelial cells, fibroblasts, myoblasts, mesenchymal stem cells, adipocytes and other cells (page 3 para 35, pages 4-5 para 53).Also Morrison discloses that the implant has a functional circulatory system that supplies nutrients and/or oxygen to nearby tissue (feeding the cells) (page 4 para 48, page 6 para 81). The additional matrix is taught to surround the vascular pedicle and is thus wrapped around it (page 3 para 40) and may include materials such as polylactic-polyglycolic acid variants (PLGA) (page 4 para 49) and porous PLGA sponges for support of cell and vascular ingrowth (page 6 para 76). 
Morrison discloses wherein the phrase “vascular pedicle” is described as referring to an arrangement of blood vessels that comprises an artery taking blood to the site of the construct and a vein carrying it away, preferably an arterio-venous (AV) loop or shunt (page 4 para 47).The vascular pedicle specifically includes a configuration with an artery and a vein (page 3 para 31).
Levenberg teach an engineered, vascularized muscle tissue that contains endothelial cells, myoblasts and fibroblasts (page 2 para 16, claims 1, 8 and 13). The 
One of ordinary skill in the art would have been motivated to include wherein the vasculature is surrounded by the tissue scaffold (embedded) and wherein the vasculature comprises a vein and an artery because either Morrison or Levenberg teach and suggest that these are suitable and desirable features to include in a vascularized tissue construct containing a porous scaffold. One of ordinary skill in the art would have had a reasonable expectation of success because the patent application ‘388, Morrison and Levenberg are all directed to producing a vascularized tissue construct using endothelial cells and fibroblasts.
While Morrison is silent regarding the circumference of the blood vessels comprised within the engineered tissue as required by claims 1 and 27, the obvious combination of the claimed structural features is deemed to inherently provide a circumference range within Applicant’s claimed range, baring evidence from Applicant to the contrary (i.e. such that this feature is provided from a step in their production method that is not carried out by Morrison).
Therefore the combined teachings of patent application ‘388, Morrison et al and Levenberg et al render obvious Applicant’s invention as claimed.
.



Allowable Subject Matter
Claim 38 is allowed.
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed 08/17/2020 have been fully considered but they are not persuasive.
Applicant argues that Morrison does not exemplify any particular combination of cells within a scaffold and instead provides a long list of tissue or cells that might be used within the scaffold and points to paragraph 50 of Morrison as evidence. Applicant asserts that a skilled artisan would have no reason to select one particular cell type or one particular cell combination of cell types from those within Morrison.
This is not found persuasive. First, it appears that Applicant is actually referring to paragraph 53 of Morrison rather than paragraph 50. Second, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of cell types, matrix materials and potential volumes from within the disclosure of Morrison to arrive at implant compositions “yielding no more than one would expect from such an arrangement”. 
Applicant argues that they have amended the claims to require three types of scaffold that are exemplified as a Myo scaffold, a H&M scaffold and a EC/Fib/Myo scaffold.
This is not found persuasive. The claims as amended are interpreted as allowing for 2 types of scaffold. One scaffold is a myoblast/mesenchymal/endothelial scaffold. The other scaffold is an endothelial/myoblast/fibroblast scaffold. None of the claims includes a scaffold with only a myoblast cell type.

This is not found persuasive for several reasons. First, the evidence that Applicant points to is not commensurate in scope with the claims. As explained above the claims are drawn to 2 different cell combinations and do not include an option with only myoblast cells. Second, Applicant’s assertion that the cell combination of EC/Fib is inferior to EC/Fib/Myo is not exemplified in Applicant’s Figure 5G which shows the opposite result. Third, the claimed vessel circumference does not appear to be surprising in view of Pevec et al (Journal of Vascular Surgery, 1996). Pevec indicate that blood vessels formed in a engineered tissue flap have been found to have diameters averaging 10.2 +/- 5.2 micron which increase in time to diameters of 20.7 +/- 10.6 microns (abstract, page 538, column 2, page 539 Fig. 5). According to Applicant’s calculations on page 10 of their remarks filed 02/28/2019, this vessel diameter corresponds to a vessel with a circumference in Applicant claimed range (Applicant has stated in their remarks that a vessel diameter of 12.7-31.8 microns corresponds to a circumference of 40-100 micrometers (microns)). Therefore the claimed blood vessel circumference appears to correspond to blood vessel parameters expected in the art of vascularized tissue flaps.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
Claim 38 is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632